Citation Nr: 0518752	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  97-06 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for a back disability.

Basic eligibility to receive pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 31, 1974, to 
September 3, 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating 
determinations by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.

When the case was last before the Board in April 2004, the 
reopening of the claim of entitlement to service connection 
for a back disability was granted and the reopened claim was 
remanded for additional development.  The issue of basic 
eligibility to receive pension benefits was remanded because 
it is an inextricably intertwined issue.


FINDINGS OF FACT

1.  Back disability was not found on service entrance 
examination.

2.  The evidence clearly and unmistakably demonstrates that 
the veteran's back disability existed prior to service, and 
clearly and unmistakably demonstrates that the disability did 
not chronically increase in severity as a result of service.  

3.  The veteran did not serve on active duty for a period of 
90 days or more.


CONCLUSIONS OF LAW

1.  Back disability was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).  

2.  The appellant does not meet the basic eligibility 
requirements for pension benefits.  38 U.S.C.A. §§ 101, 
1501(4), 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's service 
connection claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA 
and the implementing regulations are applicable to the 
service connection issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the supplemental statements 
of the case and letters dated in April 2003, August 2004, and 
November 2004 from the RO, the veteran has been informed of 
the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence in support of his claim, and 
the evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although VA did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the veteran's claim was initially adjudicated 
prior to the enactment of the VCAA; however, the RO 
readjudicated the veteran's claim for service connection for 
a back disability following compliance with the notice 
requirements of the VCAA and the implementing regulations.  
There is no indication or reason to believe that its decision 
would have been different had the claim not been previously 
adjudicated.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations.   

Factual Background

The veteran served on active duty from July 31, 1974, to 
September 3, 1974.  The enlistment examination report is 
negative for any complaints with respect to the veteran's 
back.  The spine was noted to be normal.  A service medical 
record dated August 19, 1974, states that the veteran was 
seen for chronic mid-back pain, unresponsive to physical 
therapy and muscle relaxants.  Clinical evaluation revealed 
increased kyphosis, no thoracic deformities, shoulders level, 
and no rib deformities.  X-ray studies revealed mild wedging 
of T7-T8 with few nodes.  The impression was Scheuermann' s 
disease and it was noted that it existed prior to entry into 
active service.  A September 1974 medical board report notes 
that the veteran had Scheuermann's disease and that it 
existed prior to entry into active duty.  The veteran was 
discharged for the reason of being enlisted in error.

A February 1988 letter from J. Schwartz, M.D., states that 
because the veteran was gainfully employed as a roofer prior 
to service, that he was able to perform certain movements as 
a roofer, and that there was no back disability noted on the 
veteran's entrance exam, "it appears that the vigorous 
stresses created by basic training may have induced the 
aforementioned [low back] disability."

A March 1995 letter from A. Oh., M.D., states that the 
veteran's back pain was apparently precipitated by his 
military service.  

A March 1995 lay statement from a childhood friend of the 
veteran's states that the veteran was involved in sports in 
high school and that he was very athletic.  The letter 
further states that the veteran said that he was discharged 
from the military due to medical reasons and that he 
developed severe back pain during training.  

An April 1995 statement from a friend of the veteran's states 
that the veteran was very athletic and competed on the track 
team in high school.  The letter states further that in 
November of 1974 the veteran said that during training in 
service his back was killing him.  Therefore, when the 
doctors in service told him to sign a paper for discharge, he 
did so because he was in great pain and just wanted to go 
home.  

The report of a June 1995 VA exam notes that while the 
veteran was marching in formation during basic training in 
August 1974 he was pushed forward and he fell onto the 
concrete surface on his left side.  Since then he has had 
chronic continuous back pain which involves the entire 
thoracic and lumbosacral spine.  The diagnosis was 
inflammatory degenerative joint disease of both hips.  

A July 2004 VA exam report notes a diagnosis of chronic 
kyphoscoliotic deformity (Shoreman's disease) of the thoracic 
spine.  The examiner noted that there was no record in 
service of an injury.  It was noted that the veteran was 
diagnosed with Shoreman's disease in service ("the extensor 
tendon of Scheuermann's disease"), which is idiopathic and 
has no known etiology.  The examiner opined, "It is quite 
obvious based on the record provided to me, it is not likely 
that his Scheuermann's disease is relevant to his service in 
the navy."  The examiner noted that because the veteran was 
a roofer prior to entry into active duty, he most likely had 
significant stress on his spine.  The examiner stated that a 
fall of the type the veteran described as having happened in 
basic training is not relevant to the kyphotic deformities of 
Scheuermann's disease.  Therefore, the examiner unequivocally 
surmised that any permanent changes in the veteran's back 
disability are not relevant to military service itself and 
that the disability is etiologically related to a time prior 
to the veteran's enlistment because it is an idiopathic 
condition.  

Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 
(2004).  

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, but this presumption of 
aggravation can be rebutted by clear and unmistakable 
evidence that the disability was not aggravated by active 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2004).  

The veteran has claimed entitlement to service connection for 
a back disability.  He maintains that he injured his back in 
service when he was pushed and fell on his left side.  In the 
alternative, the veteran maintains that if his back 
disability was present at the time he entered active duty, it 
was aggravated thereby.

The Board notes that although a back disability was not noted 
on the service entrance exam, it was found approximately two 
weeks later.  At that time the veteran was diagnosed with 
Scheuermann's disease.  Service medical records note that the 
disability existed prior to entry into active duty and that 
the veteran was therefore discharged for erroneous 
enlistment.  The July 2004 VA examiner noted that this 
disease is idiopathic and clearly existed prior to the 
veteran's military service.  Thus, there is clear and 
unmistakable evidence that the back disability existed prior 
to active service.

There is also clear and unmistakable evidence that the 
veteran's back disability did not chronically increase in 
severity as a result of active service.  On this point, the 
July 2004 VA examiner again noted that because the back 
disability is idiopathic and existed prior to service, any 
permanent changes caused by the disability or any development 
of the disability unequivocally did not occur as a result of 
active duty.  There are two private opinions which state that 
basic training and active duty may have induced the veteran's 
back condition.  However, the July 2004 VA opinion is more 
probative because it is based upon a thorough examination of 
the veteran and review of the service medical records.  

Pension benefits

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).

Under 38 U.S.C.A. § 1521(a), VA pension benefits shall be 
paid to each veteran of a period of war who meets the service 
requirements of this section (as prescribed in subsection (j) 
of this section) and who is permanently and totally disabled 
from nonservice-connected disability.  The service 
requirements for pension are met if an individual served in 
the active military, naval or air service (1) for 90 days or 
more during a period of war, (2) during a period of war and 
was discharged or released from such service for a service- 
connected disability, (3) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war, or (4) for an aggregate of 90 days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3 (2004).

Beginning and ending dates of each war period are set forth 
in 38 C.F.R. § 3.2.  The term "period of war" in reference to 
pension entitlement under 38 U.S.C.A. § 1521 includes the 
Vietnam era, from February 28, 1961 to May 7, 1975, 
inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period.  The period beginning 
on August 5, 1964, and ending on May 7, 1975, inclusive, is 
applicable in all other cases. 38 C.F.R. § 3.2.

The evidence reflects and the veteran does not dispute that 
he served on active duty from July 31, 1974, to September 3, 
1974, which is less than 90 days of service.  His claim for 
pension benefits was premised on establishing that he was 
discharged from service due to service-connected disability.  
Although he was discharged from service due to back 
disability, the Board has determined that the back disability 
is not service connected.  Therefore, his claim for pension 
benefits must also fail. 

Finally, the Board notes that in cases such as this where the 
law is dispositive and there is no additional evidence that 
could be obtained to substantiate the claim, no further 
action is required to comply with the notice and duty to 
assist requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002) or the regulations 
implementing it.  See VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

Entitlement to service connection for a back disability is 
denied.

The Board having determined that the appellant does not have 
qualifying service for pension benefits, the appeal is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


